          Case 1:19-cv-11895-JMF Document 111 Filed 08/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 GUANGFU CHEN, et al.,                                                  :
                                                                        :
                                     Plaintiffs,                        :   19-CV-11895 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 HIUYIN LAM, et al.,                                                    :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On August 12, 2021, Defendant Hiuyin Lam filed a motion to dismiss the complaint
under Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff
has twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint
once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by
September 2, 2021. Plaintiffs will not be given any further opportunity to amend the complaint
to address issues raised by the motion to dismiss.

        If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed, Defendant
Lam shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating
that she relies on the previously filed motion to dismiss. If Defendant Lam files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendant Lam files a new motion to dismiss, any opposition shall be filed within fourteen days,
and any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiffs shall file any opposition to the motion to
dismiss by September 2, 2021. Defendant Lam’s reply, if any, shall be filed by September 9,
2021.

       For the avoidance of doubt, the pretrial conference scheduled for September 1, 2021, at
3:00 p.m. remains in effect.

        SO ORDERED.

Dated: August 13, 2021                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
